DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12, 15, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating blood cancer, does not reasonably provide enablement for treating “a disease” as broadly claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors include, but are not limited to:
1. the breadth of the claims;
2. the nature of the invention;
3. the state of the prior art;
4. the level of one of ordinary skill in the art;
5. the level of predictability in the art;
6. the amount of direction provided by the inventor;
7. the existence of working examples; and 
8. the quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Claims 1-12, 15, and 17 are drawn to a method of treating a disease, comprising administering a pyrimidine antimetabolite and 5-hydroxy-1H-imidazole-4-carboxamide or a salt thereof or a hydrate thereof, wherein the dose per one time of the 5-hydroxy-1H-imidazole-4-carboxamide or a salt thereof or a hydrate thereof is 50 to 500 mg/m2 and a daily dose thereof is 100 to 1,000 mg/m2.
Undue experimentation is required to determine which disease(s) would be treatable employing the instantly claimed treatment regimen. There has not been provided adequate guidance in the written description for accomplishing such, as the instantly employed combination was used in the treatment of blood cancer, out of the numerous neoplastic diseases (e.g., cancers) known in the art, not to mention the near infinite number of other known diseases. Without guidance as to what diseases would likely be treatable, undue trial and error experimentation would be required to screen through the myriad of diseases to determine those treatable by the instant method.
It is noted that there is a great deal of unpredictability in the art.  For example, 5-hydroxy-1H-imidazole-4-caroxamide (e.g., FF-10501-01) is an IMPDH inhibitor; however, Hedstrom, Lizbeth. "IMP dehydrogenase: structure, mechanism, and inhibition." Chemical reviews 109.7 (2009): 2903-2928 teaches that the utility of IMPDH as a target for antimicrobial agents is complicated by the salvage pathways (Scheme 1). Whereas mammals can only evade a block at IMPDH by salvaging guanine or guanosine, many pathogens can also salvage xanthine. Indeed, deletion of IMPDH has no effect on the virulence of several bacteria.46-49 Therefore it is important to demonstrate that microbial growth or virulence depends upon IMPDH. Unfortunately, rigorous target validation is often limited by the inability to genetically manipulate the organism in question as well as by the lack of selective inhibitors. Further, there are a myriad of diseases not mediated by IMPDH
It is noted that while there are some working examples directed to the treatment of blood cancer, it is not seen as sufficient to support the breath of the claims.  The instant specification is not seen to provide adequate guidance which would allow the skilled artisan to extrapolate from the disclosure and examples provided to enable the treatment of any/all IMPDH-mediated disease(s), let alone any/all disease(s).  It is noted that Law requires that the disclosure of an application shall inform those skilled in the art how to use applicant's alleged discovery, not how to find out how to use it for themselves.  See ln re Gardner et al. 166 USPQ 138 (CCPA 1970).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang, Hui, et al. "Preclinical activity of FF-10501-01, a novel inosine-5′-monophosphate dehydrogenase inhibitor, in acute myeloid leukemia." Leukemia Research 59 (2017): 85-92 (Yang).
Yang teaches that FF-10501-01 is a selective inosine monophosphate dehydrogenase (IMPDH) inhibitor that has shown activity in cancer cell lines (Abstract). Yang studied whether FF-10501-01 is effective in targeting a variety of hypomethylating agent (HMA)-sensitive and −resistant acute myelogenous leukemia (AML) cell lines. Cell lines and their HMA-resistant counterparts were exposed to various concentrations of FF-10501-01 and HMAs, alone or in combination (Section 2.3). All cell lines were treated with different concentrations of FF-10501-01 and HMAs, alone or in combination, for 72 h (Fig. 2). (A) MOLM13 cell line and its AZA-resistant derivative MOLM13-AR were treated with different concentrations of FF-10501-01 and AZA, alone or in combination, for 72 h. (B) HL-60 cell line and its DAC-resistant derivative HL-60-DR, cells were treated with different concentrations of FF-10501-01 and DAC, alone or in combination, for 72 h. HMAs, hypomethylating agents; AZA, azacytidine; DAC, decitabine.
Yang concluded that the IMPDH inhibitor FF-10501-01 (e.g., 5-hydroxy-1H-imidazole-4-caroxamide) effectively targets malignant myeloid cells regardless of their resistance or sensitivity to HMA therapy by targeting guanosine synthesis (pages 91-92). Furthermore, Yang shows evidence that this agent also effectively reduces primary AML cell proliferation. These data, coupled with other preclinical studies, support the development of a phase I clinical trial of FF-10501-01 in AML patients (NCT02192958).
Yang explicitly teaches administering 5-hydroxy-1H-imidazole-4-caroxamide to AML cells. Thus, claim 16 is anticipated.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang, Hui, et al. "Preclinical activity of FF-10501-01, a novel inosine-5′-monophosphate dehydrogenase inhibitor, in acute myeloid leukemia." Leukemia Research 59 (2017): 85-92 (Yang) as applied to claim 16 above, and further in view of Pefani et al. Computers and Chemical Engineering (2013), Vol. 57, pages 187-195 (Pefani).
The instant invention differs from Yang in that Yang does not explicitly teach the instantly claimed dosage regiment; however, this deficiency would have been obvious in view of the teachings of Pefani.
Regarding AML, Pefani teaches that current treatment protocols are designed based on pre-clinical animal experiments and on empirical clinical trials as well as the acquired experience of subspecialist physicians (Abstract). Mathematical modeling can assist in improving chemotherapy effectiveness and limiting toxicity through a systematic approach in designing treatment protocols. Specifically, these mathematical models should enable a description of the normal and the leukemic cell populations as dependent on disease characteristics (cell cycle distribution into phases, proliferation rate, initial disease and normal population state) and on physiological characteristics of the patient such as age, sex, body surface area that control and define the drug kinetics (concentration profile in tumor site). Such a model can then lead to an optimal management of the available drug kinetics in order to effectively eradicate the maximum possible tumor volume while limiting toxicity of the normal cell population and that will be maintained within certain defined limits
In determining the differences between the prior art and the claims, the question under 35 U.S.C. 103 is not whether the differences themselves would have been obvious, but whether the claimed invention as a whole would have been obvious. Stratoflex, Inc. v. Aeroquip Corp., 713 F.2d 1530, 218 USPQ 871 (Fed. Cir. 1983); Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983).
Generally differences in dosage regimen will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such dosage regimen is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In the instant case, provided the teachings of Yang, it would have been obvious to one of ordinary skill to administer a pyrimidine antimetabolite and 5-hydroxy-1H-imidazole-4-caroxamide in the instantly claimed dosage amount(s). Such a dosage regimen could have been obtained via routine experimentation. As evidenced by Pefani, mathematical models were known at the time of filing to enable a description of the normal and the leukemic cell populations as dependent on disease characteristics (cell cycle distribution into phases, proliferation rate, initial disease and normal population state) and on physiological characteristics of the patient such as age, sex, body surface area that control and define the drug kinetics (concentration profile in tumor site).
Thus, claims 1-15 and 17 would have been obvious in view of the preponderance of evidence. 

Conclusion
Claims 1-17 are pending. Claims 1-17 are rejected. No claims are allowed.

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK T LEWIS whose telephone number is (571)272-0655. The examiner can normally be reached Monday to Friday, 10 AM to 4 PM EST (Maxi Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK T LEWIS/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        



/PL/